81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       
-$&48(6 ',(8'211(                      
,721* 0,$1*2 et al.                  
                                       
                     3ODLQWLIIV       
                                       
       Y                                  &LYLO $FWLRQ 1R  $%-
                                       
'(02&5$7,& 5(38%/,& 2) &21*2 
Embassy of the Democratic              
Republic of the Congo et al.         
                                       
                     'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                  0(025$1'80 23,1,21

       3ODLQWLIIV -DFTXHV 0LDQJR 0DWDOD .D\D\D DQG 2XZR /LNXWX DOOHJH WKDW WKH\ ZHUH EHDWHQ

E\ VHFXULW\ IRUFHV RI WKH 'HPRFUDWLF 5HSXEOLF RI WKH &RQJR ³'5&´ ZKHQ WKH\ SDUWLFLSDWHG LQ D

SURWHVW DFURVV WKH VWUHHW IURP WKH :DVKLQJWRQ '& KRWHO ZKHUH WKH '5& 3UHVLGHQW DQG KLV

GHOHJDWLRQ ZHUH VWD\LQJ See 6HFRQG $P &RPSO >'NW  @  ± $FFRUGLQJ WR WKH

FRPSODLQW '5& VHFXULW\ IRUFHV DOVR VWROH PXOWLSOH LWHPV IURP 0LDQJR¶V SDUNHG FDU See id.  ±

 3ODLQWLIIV 0LDQJR .D\D\D DQG /LNXWX DORQJ ZLWK 0LDQJR¶V ZLIH 0LFKHOOH 0LDQJR ³0

0LDQJR´ ILOHG D OHQJWK\ FRPSODLQW DJDLQVW WKH '5& DQG LQGLYLGXDO '5& RIILFLDOV DPRQJ RWKHUV

SXUVXDQW WR WKH )RUHLJQ 6RYHUHLJQ ,PPXQLWLHV $FW ³)6,$´  86&   VHWWLQJ IRUWK

PXOWLSOH WRUW FODLPV DV ZHOO DV VHYHUDO FRQVWLWXWLRQDO FODLPV Id.  ± ± ±

       3HQGLQJ EHIRUH WKH &RXUW DUH VHYHQ PRWLRQV IRU GHIDXOW MXGJPHQW DJDLQVW WKH '5& LWV

3UHVLGHQW -RVHSK .DELOD .DEDQJH -HDQ 0DULH .DVVDPED D '5& SUHVV VSRNHVPDQ DQG -DFTXHV

0XNDOHQJ 0DNDO 5D\PRQG 7VKLEDQGD 6DP 0SHQJR 0EH\ DQG 6HUDSKLQ 1JZHM PHPEHUV RI WKH

3UHVLGHQW¶V HQWRXUDJH See 0RWV IRU 'HIDXOW - >'NW  ± ±@ 7KH &RXUW LQLWLDOO\

IRXQG WKDW SODLQWLIIV GLG QRW SURYLGH VXIILFLHQW MXVWLILFDWLRQ WKURXJK GHWDLOHG DIILGDYLWV RU DQ\ RWKHU
GRFXPHQWDWLRQ WR VXSSRUW WKHLU FODLPV RU UHTXHVWHG GDPDJHV DQG LW RUGHUHG WKHP WR VXSSOHPHQW

WKHLU PRWLRQV ZLWK ³µVDWLVIDFWRU\ HYLGHQFH¶ WR SURYH WKDW WKH\ KDYH HVWDEOLVKHG WKHLU FODLP WR UHOLHI

DQG WKHLU HQWLWOHPHQW WR WKH DPRXQW RI PRQHWDU\ GDPDJHV UHTXHVWHG´ See 2UGHU >'NW  @

3ODLQWLIIV KDYH VLQFH VXSSOHPHQWHG WKHLU PRWLRQV see 3OV¶ $P 0RW DQG 6XSS 0RW IRU 'HIDXOW

- >'NW  @ ³3OV¶ $P 0RW´ ([KLELWV WR 3OV¶ $P 0RW >'NW  @ DQG ZKLOH WKH

VXEPLVVLRQV VWLOO OHDYH VRPHWKLQJ WR EH GHVLUHG WKH &RXUW ILQGV WKDW LW KDV JURXQGV WR JUDQW DOO

VHYHQ PRWLRQV IRU GHIDXOW MXGJPHQW DQG HQWHU MXGJPHQW LQ WKH DPRXQW RI 

                                        %$&.*5281'

        7KH IDFWXDO DQG SURFHGXUDO EDFNJURXQG RI WKLV FDVH DUH ODLG RXW LQ GHWDLO LQ WKH &RXUW¶V

0HPRUDQGXP 2SLQLRQ JUDQWLQJ PRWLRQV WR GLVPLVV ILOHG E\ RWKHU GHIHQGDQWV ± WKH 'LVWULFW RI

&ROXPELD 0HWURSROLWDQ 3ROLFH 'HSDUWPHQW WKH 8QLWHG 6WDWHV 6HFUHW 6HUYLFH &DSHOOD +RWHO

*URXSV //& DQG &DVWOHWRQ +RWHO 3DUWQHUV //& See Miango v. Democratic Republic of the

Congo  ) 6XSS G  ''&  7KHUHIRUH WKH &RXUW ZLOO DGGUHVV WKH IDFWV RQO\ EULHIO\

KHUH

        3ODLQWLII -DFTXHV 0LDQJR LV D UHIXJHH RI WKH '5& ZKR FXUUHQWO\ OLYHV LQ 0DU\ODQG ZLWK KLV

ZLIH 6HFRQG $P &RPSO >'NW  @  . +H GHVFULEHV KLPVHOI DV ³D NQRZQ RSSRQHQW DQG DFWLYLVW

DJDLQVW WKH '5& JRYHUQPHQW>¶V@ KXPDQ ULJKWV YLRODWLRQV´ Id. 3ODLQWLIIV .D\D\D DQG /LNXWX DUH

&RQJROHVH E\ QDWLRQDO RULJLQDO DQG DUH OHJDO UHVLGHQWV RI 0DU\ODQG Id.  ±

        2Q $XJXVW   SODLQWLIIV 0LDQJR .D\D\D DQG /LNXWX VWDJHG D SURWHVW DJDLQVW WKH

'5& RQ WKH VLGHZDON DFURVV WKH VWUHHW IURP WKH &DSHOOD +RWHO 6HFRQG $P &RPSO   




      $OWKRXJK DQRWKHU SODLQWLII $QGUH 3DXO 1JRPD LV QDPHG LQ WKH FRPSODLQW SODLQWLIIV GR QRW
VHHN GHIDXOW MXGJPHQW RQ KLV EHKDOI See 6HFRQG $P &RPSO   GHVFULELQJ 1JRPD DV VRPHRQH
ZKR ZRUNHG DW WKH &DQDO ,QQ +RWHO DFURVV WKH VWUHHW IURP ZKHUH WKH SURWHVW WRRN SODFH 3OV¶ $P
0RW DW  OLVWLQJ SODLQWLIIV DQG RQO\ QDPLQJ 0LDQJR 0 0LDQJR .D\D\D DQG /LNXWX
                                                 
6KRUWO\ DIWHU WKH\ DUULYHG SODLQWLIIV VDZ WKH '5&¶V SUHVV RIILFLDO GHIHQGDQW -HDQPDULH .DVVDPED

UHWXUQLQJ WR WKH KRWHO Id.   0LDQJR DQG KLV IHOORZ SURWHVWRUV VKRXWHG DW GHIHQGDQW .DVVDPED

DQG KHOG XS VLJQV FRQGHPQLQJ UDSH FRUUXSWLRQ JHQRFLGH GLFWDWRUVKLS DQG KXPDQ ULJKWV

YLRODWLRQV LQ WKH '5& Id 'HIHQGDQW .DVVDPED HQWHUHG WKH KRWHO DQG FDPH EDFN RXW ZLWK

³DSSDUHQW VHFXULW\ HQIRUFHUV RI WKH .DELOD UHJLPH´ Id.   3ODLQWLIIV FODLP WKDW WKH '5& VHFXULW\

IRUFHV DSSURDFKHG 0LDQJR DQG ³EHJDQ EHOLWWOLQJ WKUHDWHQLQJ LQWLPLGDWLQJ DQG GLVUXSWLQJ´ KLP

DQG WKH RWKHU SURWHVWRUV Id. 6RRQ DIWHU 3UHVLGHQW .DELOD DUULYHG DW WKH KRWHO Id.   0LDQJR

VWDUWHG VKRXWLQJ DW KLP DQG SODLQWLIIV FODLP WKDW WKH 3UHVLGHQW UHFRJQL]HG 0LDQJR DV D ³GLVVLGHQW´

Id.

       $FFRUGLQJ WR WKH FRPSODLQW DIWHU 3UHVLGHQW .DELOD HQWHUHG WKH KRWHO DQRWKHU JURXS RI '5&

VHFXULW\ IRUFHV ³UXVKHG RXW´ RI WKH EXLOGLQJ DQG MRLQHG WKH JURXS DOUHDG\ KDUDVVLQJ 0LDQJR DQG

WKH RWKHU SURWHVWRUV 6HFRQG $P &RPSO   7KH\ ³LPPHGLDWHO\ EHJDQ SK\VLFDOO\ DWWDFNLQJ´

WKH SURWHVWRUV DQG WKRXJK SODLQWLII .D\D\D ZDV DEOH WR HVFDSH 0LDQJR ZDV ³NQRFNHG GRZQ WR WKH

JURXQG EHDWHQ NLFNHG FKRNHG DQG VWRPSHG RQ´ E\ WKH VHFXULW\ IRUFHV Id. $V D UHVXOW 0LDQJR

ORVW VHYHUDO WHHWK DQG VXIIHUHG D FRQFXVVLRQ DQG LQMXULHV WR KLV VSLQH DQG QHFN Id. 3ODLQWLIIV DOOHJH

WKDW DIWHU WKH '5& VHFXULW\ IRUFHV EHDW 0LDQJR WKH\ EURNH LQWR KLV SDUNHG FDU DQG VWROH SURWHVW

PDWHULDOV D FRPSXWHU DQ L3RG D FDPHUD DQG RWKHU SURSHUW\ EHORQJLQJ WR SODLQWLIIV Id.  

       3ODLQWLIIV ILOHG WKHLU 6HFRQG $PHQGHG &RPSODLQW RQ 0D\   DOOHJLQJ YDULRXV WRUWV

DQG FRQVWLWXWLRQDO FODLPV DJDLQVW WKH '5& -RVHSK .DELOD .DEDQJH -HDQPDULH .DVVDPED -DFTXHV

0XNDOHQJ 0DNDO 6HUDSKLQ 1JZHM 5D\PRQG 7VKLEDQGD /HRQDUG 1JR\ /XOX 6DP 0SHQJR

0EH\ WKH 8QLWHG 6WDWHV 6HFUHW 6HUYLFH 'LVWULFW RI &ROXPELD 0HWURSROLWDQ 3ROLFH 'HSDUWPHQW

³03'´ &DVWOHWRQ +RWHO 3DUWQHUV //& DQG &DSHOOD +RWHOV *URXS //& See 6HFRQG $P &RPSO

7KH &RXUW GLVPLVVHG WKH FODLPV DJDLQVW WKH 6HFUHW 6HUYLFH 03' &DVWOHWRQ +RWHOV DQG &DSHOOD



                                                  
+RWHOV see Miango  ) 6XSS G  DQG LW WHUPLQDWHG GHIHQGDQW /XOX VLQFH KH ZDV QHYHU

SURSHUO\ VHUYHG See 0LQ 2UGHU 'HF   +RZHYHU D QXPEHU RI FRXQWV UHPDLQ

       x   &RXQW , &ULPHV $JDLQVW +XPDQLW\ LQ 9LRODWLRQ RI WKH /DZ RI 1DWLRQV DQGRU 7UHDW\
           RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG -RVHSK
           .DELOD
       x   &RXQW ,, &UXHO DQG 'HJUDGLQJ 7UHDWPHQW LQ 9LRODWLRQ RI WKH /DZ RI 1DWLRQV DQGRU
           7UHDW\ RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG
           -RVHSK .DELOD
       x   &RXQW ,,, 'HSULYDWLRQ RI &RQVWLWXWLRQDO DQG &LYLO 5LJKWV LQ 9LRODWLRQ RI 
           86&    )LUVW $PHQGPHQW )UHHGRP RI 6SHHFK DQG $VVHPEO\ DJDLQVW DOO
           GHIHQGDQWV
       x   &RXQW ,9 'HSULYDWLRQ RI 5LJKW WR (QWHU 2QH¶V 2ZQ &RXQWU\ LQ 9LRODWLRQ RI WKH /DZ
           RI 1DWLRQV DQGRU 7UHDW\ RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV
           WKH '5& DQG -RVHSK .DELOD
       x   &RXQW 9 ,QIULQJHPHQW 8SRQ 5LJKWV WR )UHH ([SUHVVLRQ $VVHPEO\ 7KRXJKW DQG
           $VVRFLDWLRQ LQ 9LRODWLRQ RI WKH /DZ RI 1DWLRQV DQGRU 7UHDW\ RI WKH 86 DJDLQVW WKH
           LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG -RVHSK .DELOD
       x   &RXQW 9, 'HSULYDWLRQ RI (TXDO 3URWHFWLRQ 8QGHU WKH /DZ LQ 9LRODWLRQ RI WKH /DZ RI
           1DWLRQV DQGRU 7UHDW\ RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV
           WKH '5& DQG -RVHSK .DELOD
       x   &RXQW 9,, $LGLQJ DQG $EHWWLQJ $FWV LQ 9LRODWLRQ RI WKH /DZ RI 1DWLRQV DQGRU 7UHDW\
           RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG -RVHSK
           .DELOD
       x   &RXQW 9,,, %DWWHU\ DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG
           -RVHSK .DELOD
       x   &RXQW ,; $VVDXOW DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& -RVHSK
           .DELOD DQG WKH KRWHO FRPSDQLHV
       x   &RXQW ; 'HSULYDWLRQ RI &RQVWLWXWLRQDO DQG &LYLO 5LJKWV LQ 9LRODWLRQ RI 
           86&    ³)LUVW $PHQGPHQW )UHHGRP RI 6SHHFK $QG $VVHPEO\ &ODXVH
           )RXUWK $PHQGPHQW 'XH 3URFHVV DQG 6HDUFK DQG 6HL]XUH &ODXVHV )LIWK $PHQGPHQW
           &UXHO DQG 8QXVXDO 3XQLVKPHQW &ODXVH )LIWK $PHQGPHQW 7DNLQJV &ODXVH DQG
           )RXUWHHQWK $PHQGPHQW (TXDO 3URWHFWLRQ &ODXVH´ DJDLQVW WKH '5& DQG -RVHSK .DELOD
       x   &RXQW ;, ,QWHQWLRQDO ,QIOLFWLRQ RI (PRWLRQDO 'LVWUHVV DJDLQVW WKH LQGLYLGXDORIILFLDO
           FDSDFLW\ GHIHQGDQWV WKH '5& DQG -RVHSK .DELOD
       x   &RXQW ;,, )DOVH ,PSULVRQPHQW DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH
           'HPRFUDWLF 5HSXEOLF RI &RQJR *RYHUQPHQW WKH (PEDVV\ RI WKH 'HPRFUDWLF 5HSXEOLF
           RI &RQJR DQG -RVHSK .DELOD



                                                 
       x   &RXQW ;9 7UHVSDVVLQJ &RQYHUVLRQ DQG 7KHIW DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\
           GHIHQGDQWV WKH 'HPRFUDWLF 5HSXEOLF RI &RQJR *RYHUQPHQW -RVHSK .DELOD DQG WKH
           KRWHO FRPSDQLHV DQG
       x   &RXQW ;9, /RVV RI &RQVRUWLXP DJDLQVW DOO GHIHQGDQWV

       7KH UHPDLQLQJ GHIHQGDQWV IDLOHG WR ILOH DQ DQVZHU RU RWKHUZLVH UHVSRQG WR SODLQWLIIV¶

FRPSODLQW 2Q 0DUFK   WKH &OHUN RI WKH &RXUW HQWHUHG GHIDXOW DV WR DOO VHYHQ GHIHQGDQWV

see &OHUN¶V 2UGHU RI 'HIDXOW >'NW  @ DQG SODLQWLIIV KDYH PRYHG IRU GHIDXOW MXGJPHQW DJDLQVW

WKRVH GHIHQGDQWV See 3OV¶ $P 0RW

                                   67$1'$5' 2) 5(9,(:

       )HGHUDO 5XOH RI &LYLO 3URFHGXUH D SURYLGHV WKDW WKH FOHUN RI WKH FRXUW PXVW HQWHU D

SDUW\¶V GHIDXOW ³>Z@KHQ D SDUW\ DJDLQVW ZKRP D MXGJPHQW IRU DIILUPDWLYH UHOLHI LV VRXJKW KDV IDLOHG

WR SOHDG RU RWKHUZLVH GHIHQG DQG WKDW IDLOXUH LV VKRZQ E\ DIILGDYLW RU RWKHUZLVH´ )HG 5 &LY 3

D $IWHU D GHIDXOW KDV EHHQ HQWHUHG D SDUW\ PD\ DSSO\ WR WKH &RXUW IRU D GHIDXOW MXGJPHQW

SXUVXDQW WR 5XOH E

       8QGHU WKH )RUHLJQ 6RYHUHLJQ ,PPXQLWLHV $FW D FRXUW PD\ QRW HQWHU D GHIDXOW MXGJPHQW

DJDLQVW D IRUHLJQ VWDWH ³XQOHVV WKH FODLPDQW HVWDEOLVKHV KLV FODLP RU ULJKW WR UHOLHI E\ HYLGHQFH

VDWLVIDFWRU\ WR WKH FRXUW´  86&  H Han Kim v. Democratic People’s Republic of

Korea  )G   '& &LU  ³>:@KHQ WKH GHIHQGDQW 6WDWH IDLOV WR DSSHDU DQG WKH

SODLQWLII VHHNV D GHIDXOW MXGJPHQW )6,$ OHDYHV LW WR WKH FRXUW WR GHWHUPLQH SUHFLVHO\ KRZ PXFK

DQG ZKDW NLQGV RI HYLGHQFH WKH SODLQWLII PXVW SURYLGH UHTXLULQJ RQO\ WKDW LW EH µVDWLVIDFWRU\ WR WKH

FRXUW¶´ 7KLV VWDQGDUG LV LGHQWLFDO WR WKH VWDQGDUG IRU HQWU\ RI GHIDXOW MXGJPHQWV DJDLQVW WKH

8QLWHG 6WDWHV XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH G Hill v. Republic of Iraq  )G 

 '& &LU 

       *LYHQ WKH FRQVLGHUDWLRQV RI VRYHUHLJQ LPPXQLW\ WKDW SHUWDLQ QRWZLWKVWDQGLQJ WKH GHIDXOW D

FRXUW PXVW FDUHIXOO\ VFUXWLQL]H WKH SODLQWLII¶V DOOHJDWLRQV DQG ³PD\ QRW XQTXHVWLRQLQJO\ DFFHSW D

                                                 
FRPSODLQW¶V XQVXSSRUWHG DOOHJDWLRQV DV WUXH´ Reed v. Islamic Republic of Iran  ) 6XSS G

  ''&  FLWLQJ Rimkus v. Islamic Republic of Iran  ) 6XSS G  

''&  ,Q D GHIDXOW SURFHHGLQJ XQGHU WKH )6,$ D SODLQWLII PD\ HVWDEOLVK SURRI WKURXJK

WHVWLPRQ\ GRFXPHQWDWLRQ DQG DIILGDYLWV Id. Spencer v. Islamic Republic of Iran  ) 6XSS

G   ''&  FLWLQJ Blais v. Islamic Republic of Iran  ) 6XSS G   ''&



                                             $1$/<6,6

,       7KH &RXUW KDV MXULVGLFWLRQ RYHU SODLQWLIIV¶ FODLPV XQGHU WKH )6,$

         $W WKH RXWVHW SODLQWLIIV PXVW GHPRQVWUDWH WKDW WKH &RXUW KDV MXULVGLFWLRQ WR KHDU WKHLU FODLPV

DQG WKDW WKH 'HPRFUDWLF 5HSXEOLF RI WKH &RQJR LV QRW LPPXQH IURP VXLW

         7KH )6,$ LV ³WKH VROH EDVLV IRU REWDLQLQJ MXULVGLFWLRQ RYHU D IRUHLJQ VWDWH LQ RXU FRXUWV´

Argentine Republic v. Amerada Hess Shipping Corp.  86                      )RUHLJQ

VRYHUHLJQV HQMR\ LPPXQLW\ IURP VXLW LQ WKH 8QLWHG 6WDWHV XQOHVV WKH FDVH IDOOV ZLWKLQ RQH RI VHYHUDO

VSHFLILHG H[FHSWLRQV See  86&  ±

         ,QFOXGHG LQ WKH OHQJWK\ FRPSODLQW DUH D QXPEHU RI WRUW FODLPV DVVDXOW EDWWHU\ IDOVH

LPSULVRQPHQW WUHVSDVVLQJ FRQYHUVLRQ DQG WKHIW DQG LQWHQWLRQDO LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV

7KHUH LV DQ H[FHSWLRQ VHW IRUWK LQ WKH )6,$ IRU QRQFRPPHUFLDO WRUWV ZKLFK FRQIHUV MXULVGLFWLRQ LQ

DQ\ FDVH

                LQ ZKLFK PRQH\ GDPDJHV DUH VRXJKW DJDLQVW D IRUHLJQ VWDWH IRU SHUVRQDO
                LQMXU\ RU GHDWK RU GDPDJH WR RU ORVV RI SURSHUW\ RFFXUULQJ LQ WKH 8QLWHG
                6WDWHV DQG FDXVHG E\ WKH WRUWLRXV DFW RU RPLVVLRQ RI WKDW IRUHLJQ VWDWH RU RI
                DQ\ RIILFLDO RU HPSOR\HH RI WKDW IRUHLJQ VWDWH ZKLOH DFWLQJ ZLWKLQ WKH VFRSH
                RI KLV RIILFH RU HPSOR\PHQW
 86&  D ,Q RWKHU ZRUGV ³>V@HFWLRQ D LV HVVHQWLDOO\ D UHVSRQGHDW VXSHULRU

VWDWXWH SURYLGLQJ DQ HPSOR\HU WKH IRUHLJQ VWDWH ZLWK OLDELOLW\ IRU FHUWDLQ WRUWLRXV DFWV RI LWV

HPSOR\HHV´ Skeen v. Federative Republic of Brazil  ) 6XSS   ''& 

                                                   
Guzel v. State of Kuwait  ) 6XSS   ''&  ³:KHWKHU DQ HPSOR\HH LV DFWLQJ

µZLWKLQ WKH VFRSH RI KLV RIILFH RU HPSOR\PHQW¶ IRU SXUSRVHV RI WKH )6,$ LV JRYHUQHG E\ WKH

DSSOLFDEOH ORFDO ODZ RI respondeat superior´

       8QGHU WKH )6,$ WKH IRUHLJQ VWDWH ³VKDOO EH OLDEOH LQ WKH VDPH PDQQHU DQG WR WKH VDPH H[WHQW

DV D SULYDWH LQGLYLGXDO XQGHU OLNH FLUFXPVWDQFHV´ H[FHSW WKDW D IRUHLJQ VWDWH ³VKDOO QRW EH OLDEOH IRU

SXQLWLYH GDPDJHV´  86&   7KHUHIRUH ³ZKHUH VWDWH ODZ SURYLGHV D UXOH RI OLDELOLW\

JRYHUQLQJ SULYDWH LQGLYLGXDOV WKH )6,$ UHTXLUHV WKH DSSOLFDWLRQ RI WKDW UXOH WR IRUHLJQ VWDWHV LQ OLNH

FLUFXPVWDQFHV´ First Nat’l City Bank v. Banco Para El Comercio Exterior de Cuba  86

  Q  see also Dammarell v. Islamic Republic of Iran 1R FY  :/

 DW  ''& 0DU   GHVFULELQJ VHFWLRQ  DV D MXULVGLFWLRQDO ³SDVVWKURXJK´

WR WUDGLWLRQDO FDXVHV RI DFWLRQ DYDLODEOH WR SODLQWLIIV DJDLQVW SULYDWH DFWRUV 7KXV D SODLQWLII

SURFHHGLQJ XQGHU WKH )6,$ ³PXVW VKRZ WKDW WKH GHIHQGDQWV¶ DFWV ZRXOG JLYH >ULVH@ WR OLDELOLW\ LI

YLHZHG WKURXJK WKH OHQV RI WRUW ODZ´ Reed  ) 6XSS G DW  FLWLQJ Rimkus  ) 6XSS

G DW 




                                                  
       %HFDXVH WKH )6,$ UHTXLUHV WKH DSSOLFDWLRQ RI VWDWH ODZ WKH &RXUW ZLOO DSSO\ WKH ODZ RI WKH

'LVWULFW RI &ROXPELD 7KH 'LVWULFW RI &ROXPELD &RXUW RI $SSHDOV KDV HVWDEOLVKHG D WZRSURQJ

WHVW WR GHWHUPLQH WKH OLDELOLW\ RI DQ HPSOR\HU IRU WRUWV FRPPLWWHG E\ DQ HPSOR\HH )LUVW WKH WRUW

PXVW EH DFWXDWHG DW OHDVW LQ SDUW E\ D SXUSRVH WR IXUWKHU WKH HPSOR\HU¶V EXVLQHVV DQG VHFRQG WKH

WRUW PXVW QRW EH XQH[SHFWHG LQ YLHZ RI WKH HPSOR\HH¶V GXWLHV See Weinberg v. Johnson,  $G

  '& 

       $OWKRXJK SODLQWLIIV GR QRW DGGUHVV WKLV OHJDO LVVXH GLUHFWO\ DQG WKH\ VLPSO\ DVVXPH WKDW WKH

³IRUHLJQ VWDWH¶V LPPXQLW\ KDV EHHQ OLIWHG XQGHU 6HFWLRQ  DQG MXULVGLFWLRQ LV SURSHU´ 3OV¶ $P

0RW DW  SODLQWLIIV KDYH SURYLGHG VXIILFLHQW HYLGHQFH IRU WKH &RXUW WR FRQFOXGH WKDW WKH QDPHG

GHIHQGDQWV ZHUH DFWLQJ ZLWKLQ WKH VFRSH RI WKHLU HPSOR\PHQW DV VHFXULW\ RIILFLDOV RI WKH '5& ZKHQ

WKH\ FRPPLWWHG WKH DFWV DOOHJHG LQ WKH FRPSODLQW

       ,Q WKHLU FRPSODLQW SODLQWLIIV VWDWH WKDW ³DEXVH RI SROLWLFDO IUHHGRPV KDV EHHQ SHUYDVLYH

XQGHU WKH >.DELOD@ UHJLPH´ DQG WKDW WKH '5& JRYHUQPHQW LV NQRZQ IRU WKUHDWHQLQJ KXPDQ ULJKWV

DGYRFDWHV DQG PHPEHUV RI WKH SROLWLFDO RSSRVLWLRQ WKURXJK LWV XVH RI 6WDWH 6HFXULW\ )RUFHV ³66)´

See 6HFRQG $P &RPSO   7KH\ DOOHJH WKDW 66) PHPEHUV ³EHDW DQG GHWDLQ LQGLYLGXDOV ZKR



       ,Q WKHLU VXSSOHPHQWDO PRWLRQ SODLQWLIIV FRQWHQG WKDW ³WKH DSSOLFDEOH VWDWH ODZ LV WKH 6WDWH
RI 0DU\ODQG ZKHUH WKH >S@ODLQWLIIV DUH GRPLFLOH>G@´ 3OV¶ $P 0RW DW  8QGHU WKH FKRLFH RI ODZ
SULQFLSOHV RI WKLV IRUXP ± WKH 'LVWULFW RI &ROXPELD ± FRXUWV HPSOR\ D UHILQHG JRYHUQPHQWDO LQWHUHVW
DQDO\VLV XQGHU ZKLFK WKH\ ³HYDOXDWH WKH JRYHUQPHQWDO SROLFLHV XQGHUO\LQJ WKH DSSOLFDEOH ODZV DQG
GHWHUPLQH ZKLFK MXULVGLFWLRQ¶V SROLF\ ZRXOG EH PRVW DGYDQFHG E\ KDYLQJ LWV ODZ DSSOLHG WR WKH
IDFWV RI WKH FDVH XQGHU UHYLHZ´ Hercules & Co. v. Shama Restaurant Corp.  $G  
'&  TXRWLQJ Kaiser-Georgetown Comm. Health Plan, Inc. v. Stutsman  $G 
 '&  $OWKRXJK SODLQWLIIV KDYH D FRQQHFWLRQ WR 0DU\ODQG WKHUH LV QRWKLQJ FRQQHFWLQJ
WKDW MXULVGLFWLRQ WR WKH FDXVHV RI DFWLRQ LQ WKH FRPSODLQW $OO RI WKH LQMXULHV DQG ORVVHV SODLQWLIIV
DOOHJHGO\ VXIIHUHG UHVXOWHG IURP DFWLRQV WKDW WRRN SODFH LQ WKH 'LVWULFW RI &ROXPELD DQG WKH 'LVWULFW
KDV D VWURQJHU LQWHUHVW WKDQ 0DU\ODQG GRHV LQ VHWWLQJ VWDQGDUGV DQG H[SHFWDWLRQV IRU KRZ IRUHLJQ
GLSORPDWV PD\ EHKDYH ZKHQ WKH\ YLVLW :DVKLQJWRQ '& See Hercules  $G DW 
FRQFOXGLQJ WKDW 9LUJLQLD KDG D VWURQJHU LQWHUHVW LQ VHWWLQJ DUFKLWHFWXUDO VWDQGDUGV LQ FRQQHFWLRQ
ZLWK UHQRYDWLRQ SURMHFWV LQ 9LUJLQLD DQG WKDW 9LUJLQLD KDG PRUH VLJQLILFDQW FRQWDFWV ZLWK WKH
FODLPV
                                                  
SDUWLFLSDWH LQ GHPRQVWUDWLRQV DQG SURWHVWV LQ WKH '5&´ DQG WKDW 3UHVLGHQW .DELOD¶V JRYHUQPHQW

KDG SUHYLRXVO\ ³XQOHDVKHG LWV VHFXULW\ IRUFHV UHVXOWLQJ LQ GHDWKV    ZLWK KXQGUHGV RI RWKHUV

EUXWDOL]HG DQG DUUHVWHG´ Id.  

       ,Q GHWDLOHG DIILGDYLWV SURYLGHG WR WKH &RXUW SODLQWLIIV GHVFULEHG KRZ 0U .DVVDPED DQG ³D

JURXS RI &RQJROHVH RIILFLDOV >@ DQJULO\ DSSURDFKHG´ SODLQWLIIV DQG WKDW RQFH 3UHVLGHQW .DELOD

DUULYHG DQRWKHU ³JURXS IURP >KLV@ HQWRXUDJH>@ UXVKHG RXW RI WKH >KRWHO@ DQG MRLQHG 0U

.DVVDPED    >DQG@ LPPHGLDWHO\ EHJDQ SK\VLFDOO\ DWWDFNLQJ´ SODLQWLIIV See ([  WR 3OV¶ $P

0RW >'NW  @ ³0LDQJR $II´  ± ([  WR 3OV¶ $P 0RW >'NW  @ ³.D\D\D

$II´  ± 3ODLQWLIIV DOOHJH WKDW 3UHVLGHQW .DELOD¶V VHFXULW\ IRUFHV ZHUH FRPSULVHG RI 66)

DJHQWV ³ZKR KDG SUHYLRXVO\ LQWLPLGDWHG KDUDVVHG WKUHDWHQHG EHDWHQ DQG XQODZIXOO\ GHWDLQHG

PXUGHUHG DQG WRUWXUHG GLVVLGHQWV DJDLQVW WKH .DELOD UHJLPH´ 6HFRQG $P &RPSO   0RUH

LPSRUWDQWO\ IRU WKHVH SXUSRVHV WKH\ DOVR DOOHJH DOWKRXJK VRPHZKDW FRQFOXVRULO\ WKDW WKH RIILFLDO

FDSDFLW\ GHIHQGDQWV QDPHG LQ WKH ODZVXLW ³ZHUH DFWLQJ XQGHU WKH FRORU RI VWDWH DXWKRULW\ DQGRU WKH

DFWXDO DQGRU DSSDUHQW DXWKRULW\ RI >G@HIHQGDQWV '5& DQG .DELOD´ ZKHQ WKH\ DWWDFNHG SODLQWLIIV

DQG WKDW WKH '5& LV ³OLDEOH XQGHU WKH GRFWULQH RI UHVSRQGHDW VXSHULRU DQGRU YLD GLUHFW RUGHU DQGRU

YLD FRPPDQG UHVSRQVLELOLW\´ See, e.g. id.       $QG LQ VXSSRUW RI WKH

PRWLRQ IRU GHIDXOW MXGJPHQW SODLQWLIIV SURYLGHG WKH &RXUW ZLWK UHFRUGV REWDLQHG IURP WKH 86

'HSDUWPHQW RI 6WDWH WKDW FRQILUP WKDW WKH ³VHFXULW\ JXDUGV LQYROYHG LQ WKH DOWHUFDWLRQ DUULYHG RQ

WKH SODQH´ ZLWK 3UHVLGHQW .DELOD DQG WKDW WKH 'HSDUWPHQW RI 6WDWH ³FRQVLGHU>HG@ WKHP SDUW RI WKH

>3UHVLGHQW¶V@ HQWRXUDJH´ See ([  WR 3OV¶ $P 0RW >'NW  @

       %DVHG RQ WKH HYLGHQFH SURYLGHG WR WKH &RXUW LQFOXGLQJ WKH IDFW WKDW WKH DOOHJHG DVVDXOW WRRN

SODFH LPPHGLDWHO\ DIWHU SODLQWLIIV ZHUH REVHUYHG E\ WKH '5& 3UHVLGHQW DQG WKDW LW ZDV FDUULHG RXW

E\ LQGLYLGXDOV LQ KLV HQWRXUDJH DJDLQVW SHRSOH ZKR ZHUH REYLRXVO\ LQYROYHG LQ D SURWHVW WKH &RXUW



                                                 
FRQFOXGHV WKDW WKHUH LV D VDWLVIDFWRU\ EDVLV WR ILQG WKDW GHIHQGDQWV ZHUH DFWLQJ ZLWKLQ WKH VFRSH RI

WKHLU HPSOR\PHQW ZKHQ WKH\ FRPPLWWHG WKH DFWV DOOHJHG LQ WKH FRPSODLQW 6LQFH WKH &RXUW KDV

MXULVGLFWLRQ RYHU WKH DFWLRQ LW PXVW GHWHUPLQH ZKHWKHU SODLQWLIIV KDYH HVWDEOLVKHG GHIHQGDQWV¶

OLDELOLW\ DQG WKH DPRXQW RI DQ\ GDPDJHV VXIIHUHG

,,    7KH &RXUW ZLOO JUDQW SODLQWLIIV¶ PRWLRQ IRU GHIDXOW MXGJPHQW EHFDXVH GHIHQGDQWV¶ DFWV
       ZRXOG JLYH ULVH WR WRUW OLDELOLW\

       $       %DWWHU\

       3ODLQWLIIV DUJXH WKDW WKH\ DUH HQWLWOHG WR GHIDXOW MXGJPHQW DJDLQVW GHIHQGDQWV EHFDXVH WKHLU

DFWV ZRXOG JLYH ULVH WR OLDELOLW\ IRU DPRQJ RWKHU WKLQJV WKH FRPPRQ ODZ WRUW RI EDWWHU\ DQG WKH

GHULYDWH FODLP RI ORVV RI FRQVRUWLXP 3OV¶ $P 0RW DW ± 8QGHU 'LVWULFW RI &ROXPELD ODZ

³>D@ EDWWHU\ LV DQ LQWHQWLRQDO DFW WKDW FDXVHV D KDUPIXO RU RIIHQVLYH ERGLO\ FRQWDFW´ Evans-Reid v.


       'HVSLWH GHIHQGDQW¶V IDLOXUH WR DGGUHVV WKH LVVXH WKH &RXUW PXVW FRQVLGHU ZKHWKHU HLWKHU RI
WKH H[FHSWLRQV WR OLDELOLW\ IRU WRUWLRXV DFWV IRXQG LQ VHFWLRQ D DSSOLHV LQ WKLV LQVWDQFH See
Letelier v. Republic of Chile  ) 6XSS   ''&  7KH FODLPV KHUH GR QRW DULVH
³RXW RI PDOLFLRXV SURVHFXWLRQ DEXVH RI SURFHVV OLEHO VODQGHU PLVUHSUHVHQWDWLRQ GHFHLW RU
LQWHUIHUHQFH ZLWK FRQWUDFW ULJKWV´  86&  D% DQG WKH GLVFUHWLRQDU\ IXQFWLRQ
H[FHSWLRQ id.  D$ GRHV QRW DSSO\ EHFDXVH ³WKHUH LV QR GLVFUHWLRQ WR FRPPLW RU WR KDYH
RQH¶V RIILFHUV RU DJHQWV FRPPLW DQ LOOHJDO DFW´ Letelier  ) 6XSS DW  FRQFOXGLQJ WKDW LW
KDG MXULVGLFWLRQ RYHU SODLQWLII¶V WRUW FODLPV XQGHU VHFWLRQ D DJDLQVW WKH 5HSXEOLF RI &KLOH
IRU LWV DOOHJHG LQYROYHPHQW LQ D SROLWLFDO DVVDVVLQDWLRQ FRQGXFWHG E\ SHUVRQV ZKR DFWHG DW WKH
GLUHFWLRQ RI WKH &KLOHDQ JRYHUQPHQW FLWLQJ Cruikshank v. United States  ) 6XSS  
' +DZ 

       3ODLQWLIIV DVVHUW RWKHU FDXVHV RI DFWLRQ LQ DGGLWLRQ WR WKH FRPPRQ ODZ WRUW FODLPV LQ WKHLU
6HFRQG $PHQGHG &RPSODLQW 6LQFH WKH &RXUW KDV FRQFOXGHG WKDW SODLQWLIIV PD\ UHFRYHU XQGHU
WKHVH FDXVHV RI DFWLRQ LW QHHG QRW DGGUHVV RWKHU SRVVLEOH JURXQGV RI OLDELOLW\ See Price v. Socialist
People’s Libyan Arab Jamahiriya  ) 6XSS G   Q ''&  ILQGLQJ OLDELOLW\
DQG GDPDJHV IRU VWDWH ODZ FODLPV RI DVVDXOW EDWWHU\ DQG LQWHQWLRQDO LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV
SXUVXDQW WR )6,$ DQG GHFOLQLQJ WR DGGUHVV RWKHU JURXQGV IRU OLDELOLW\

       3ODLQWLIIV¶ RWKHU WRUW FODLPV LQFOXGH DVVDXOW LQWHQWLRQDO LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV
³,,('´ DQG IDOVH LPSULVRQPHQW See 6HFRQG $P &RPSO 6LQFH PXOWLSOH UHFRYHU\ LV SURKLELWHG
DQG SODLQWLIIV FDQ RQO\ UHFRYHU GDPDJHV VWHPPLQJ IURP WKH DWWDFN XQGHU RQH RI WKHVH WKHRULHV WKH
&RXUW QHHG RQO\ DQDO\]H WKH EDWWHU\ FODLP See Bluth v. Islamic Republic of Iran  ) 6XSS G
  ''&  DOORZLQJ UHFRYHU\ XQGHU WKH EDWWHU\ FODLP RQO\ DQG QRW DOVR XQGHU WKH ,,('
FODLP
                                                  
Dist. of Columbia  $G   '&  TXRWLQJ Etheredge v. Dist. of Columbia 

$G   '& 

       7KH &RXUW LV VDWLVILHG WKDW SODLQWLIIV KDYH HVWDEOLVKHG WKH QHFHVVDU\ HOHPHQWV RI WKHLU EDWWHU\

FODLP ,Q DGGLWLRQ WR WKH DOOHJDWLRQV LQ WKH FRPSODLQW SODLQWLIIV KDYH SURYLGHG WKH &RXUW ZLWK

KLJKO\ GHWDLOHG DIILGDYLWV GHVFULELQJ WKH SURWHVW WKH DWWDFN DQG WKH LQMXULHV HDFK SODLQWLII VXIIHUHG

LQ WKH ZDNH RI WKH DWWDFN See 0LDQJR $II .D\D\D $II ([  WR 3OV¶ $P 0RW >'NW  @

³0 0LDQJR $II´ ([  WR 3OV¶ $P 0RW >'NW  @ ³/LNXWX $II´ 7KH HYLGHQFH VKRZV

WKDW D JURXS RI &RQJROHVH RIILFLDOV DSSURDFKHG 0LDQJR DQG .D\D\D DQG EHJDQ WR WKUHDWHQ WKHP

DQG GLVUXSW WKHLU SURWHVW DQG WKDW RQFH 3UHVLGHQW .DELOD DUULYHG PRUH RIILFLDOV UXVKHG RXW RI WKH

KRWHO DQG SHUSHWUDWHG D SK\VLFDO DWWDFN See 0LDQJR $II  ± .D\D\D $II  ± /LNXWX

$II  ± $W WKDW SRLQW SODLQWLII 0LDQJR ZDV ³NQRFNHG WR WKH JURXQG EHDWHQ NLFNHG SXQFKHG

FKRNHG DQG VWRPSHG RQ PHUFLOHVVO\´ SODLQWLII .D\D\D ZDV ³JUDEEHG´ E\ D &RQJROHVH RIILFLDO

³ZKR EHJDQ NLFNLQJ DQG SXQFKLQJ´ KLP DQG SODLQWLII /LNXWX ZDV GUDJJHG RXW RI WKH FDU SXQFKHG

³LQ WKH KHDG DQG    NLFNHG    IURP EHKLQG´ DQG KLV KHDG ZDV ³VODPPHG    RQ WKH ERQQHW RI WKH

FDU´ See 0LDQJR $II  ± .D\D\D $II  ± /LNXWX $II  

       7KH &RXUW WKHUHIRUH FRQFOXGHV WKDW GHIHQGDQWV¶ DFWV ZRXOG JLYH ULVH WR OLDELOLW\ IRU WKH WRUW

RI EDWWHU\ DQG GHIHQGDQWV PXVW EH KHOG OLDEOH IRU SODLQWLIIV¶ LQMXULHV XQGHU WKH )6,$

       %      /RVV RI &RQVRUWLXP

       7KH &RXUW LV DOVR VDWLVILHG WKDW SODLQWLIIV 0LDQJR DQG 0 0LDQJR KDYH HVWDEOLVKHG WKH

QHFHVVDU\ HOHPHQWV RI WKHLU ORVV RI FRQVRUWLXP FODLP )RU ORVV RI FRQVRUWLXP WKH 'LVWULFW RI

&ROXPELD DSSOLHV WKH ODZ RI WKH VWDWH ZKHUH WKH PDUULDJH LV GRPLFLOHG Hartley v. Dombrowski

 ) 6XSS G   ''&  FLWLQJ Long v. Sears Roebuck & Co.  ) 6XSS  

''&  see also Logan v. Providence Hosp., Inc.  $G   '& 



                                                  
REVHUYLQJ WKDW FRXUWV QHHG QRW GHFLGH DOO LVVXHV XQGHU D VLQJOH MXULVGLFWLRQ¶V ODZ 7KDW LV EHFDXVH

WKDW VWDWH KDV D VLJQLILFDQW JRYHUQPHQWDO LQWHUHVW ³LQ UHJXODWLQJ WKH OHJDO ULJKWV RI >LWV@ PDUULHG

FRXSOHV´ Stutsman v. Kaiser Found. Health Plan of the Mid-Atlantic States, Inc.  $G 

 '&  7KHUHIRUH SODLQWLIIV¶ ORVV RI FRQVRUWLXP FODLP LV JRYHUQHG DV WKH\ VXJJHVWHG

E\ 0DU\ODQG ODZ VLQFH WKDW LV ZKHUH SODLQWLIIV¶ PDUULDJH LV GRPLFLOHG DQG WKH LQMXU\ WR WKH PDULWDO

UHODWLRQVKLS ZDV VXIIHUHG See 3OV¶ $P 0RW DW  

       ³$ FODLP IRU ORVV RI FRQVRUWLXP DULVHV IURP WKH ORVV RI VRFLHW\ DIIHFWLRQ DVVLVWDQFH DQG

FRQMXJDO IHOORZVKLS VXIIHUHG E\ WKH PDULWDO XQLW DV D UHVXOW RI WKH SK\VLFDO LQMXU\ WR RQH VSRXVH

WKURXJK WKH WRUWLRXV FRQGXFW RI D WKLUG SDUW\´ Oaks v. Connors  $G   0G 

FLWLQJ Deems v. W. Md. Ry. Co.  $G  0G  7KLV FODLP ³LV GHULYDWLYH RI WKH LQMXUHG

VSRXVH¶V FODLP IRU SHUVRQDO LQMXU\´ Id. DW  :KHQ HLWKHU VSRXVH ³FODLPV ORVV RI FRQVRUWLXP

E\ UHDVRQ RI SK\VLFDO LQMXULHV VXVWDLQHG E\ WKH RWKHU    WKDW FODLP FDQ RQO\ EH DVVHUWHG LQ D MRLQW

DFWLRQ IRU LQMXU\ WR WKH PDULWDO UHODWLRQVKLS´ Deems  $G DW DW  LQ RUGHU WR DYRLG

GXSOLFDWLRQ RI DZDUGV Oaks  $G DW 

       %RWK SODLQWLIIV SURYLGHG DIILGDYLWV GHWDLOLQJ WKH YDULRXV PDULWDO SUREOHPV WKH\ KDYH IDFHG

VLQFH 0LDQJR ZDV DWWDFNHG 7KH\ DYHUUHG WKDW DV D UHVXOW RI WKH LQMXULHV 0LDQJR VXIIHUHG DW WKH

KDQGV RI GHIHQGDQWV ERWK SODLQWLIIV EHFDPH ZLWKGUDZQ IURP RQH DQRWKHU See 0LDQJR $II  

0 0LDQJR $II   3ODLQWLII 0 0LDQJR VWDWHG WKDW KHU KXVEDQG ³ZDV XQDEOH WR HIIHFWLYHO\

SURYLGH >KHU@ ZLWK DIIHFWLRQ DQG >WKHLU@ VH[XDO UHODWLRQVKLS EHFDPH LPSDLUHG´ 0 0LDQJR $II  

)XUWKHU ³>I@RU VHYHUDO PRQWKV DIWHU WKH EUXWDO DWWDFN    KH FRXOG QRW SHUIRUP KLV URXWLQH RU UHJXODU

GXWLHV LQ >WKHLU@ KRPH DQG PDULWDO UHODWLRQVKLS´ Id. )RU H[DPSOH 0LDQJR ³ZDV XQDEOH WR

HIIHFWLYHO\ DVVLVW ZLWK KRXVHKROG FKRUHV RU SDUWLFLSDWH LQ DFWLYLWLHV´ ZLWK WKHLU FKLOGUHQ Id. %DVHG

RQ WKH DIILGDYLWV WKH &RXUW FRQFOXGHV WKDW SODLQWLIIV KDYH SURYLGHG WKH &RXUW ZLWK VDWLVIDFWRU\



                                                  
HYLGHQFH WR PDNH RXW D FODLP IRU ORVV RI FRQVRUWLXP $FFRUGLQJO\ SODLQWLIIV DUH HQWLWOHG WR UHFRYHU

IRU WKHLU LQMXULHV

        &      &RQYHUVLRQ

        3ODLQWLIIV KDYH DOVR SURYLGHG WKH &RXUW ZLWK VDWLVIDFWRU\ HYLGHQFH WR SURYH WKHLU FODLP RI

FLYLO FRQYHUVLRQ ³7KH HVVHQFH RI FRQYHUVLRQ LV D ZURQJIXO WDNLQJ RU D ZURQJIXO UHWHQWLRQ RI

SURSHUW\ DIWHU D ULJKWIXO SRVVHVVLRQ´ Shehyn v. Dist. of Columbia  $G   '&

 see also Baltimore v. Dist. of Columbia  $G   '&  ³7KH WRUW RI

FRQYHUVLRQ LQYROYHV µDQ XQODZIXO H[HUFLVH RI RZQHUVKLS GRPLQLRQ DQG FRQWURO RYHU WKH SHUVRQDOW\

RI DQRWKHU LQ GHQLDO RU UHSXGLDWLRQ RI KLV ULJKW WR VXFK SURSHUW\¶´ TXRWLQJ Dennis v. Edwards

 $G   '&  $QG WKH SHUVRQDO SURSHUW\ DW LVVXH LQ D FRQYHUVLRQ FODLP LV

JHQHUDOO\ FKDWWHO Papageorge v. Zucker  $G   '& 

        ,Q WKHLU FRPSODLQW SODLQWLIIV DOOHJH WKDW GHIHQGDQWV UDLGHG 0LDQJR¶V SDUNHG FDU

³UDQVDFNHG´ LW DQG VWROH PXOWLSOH LWHPV See 6HFRQG $P &RPSO  ± ,Q VXSSRUW RI WKLV

DOOHJDWLRQ SODLQWLII 0LDQJR DYHUUHG WKDW ULJKW DIWHU KH ZDV DWWDFNHG KH ³VDZ WKH &RQJROHVH

RIILFLDOV UDLGLQJ >KLV@ FDU DQG UHPRYLQJ LWHPV IURP >LW@ DQG WDNLQJ WKH LWHPV LQWR WKH >KRWHO@´

0LDQJR $II   3ODLQWLII /LWXNX VWDWHG WKDW ZKHQ KH UHWXUQHG WR WKH FDU KH ³VDZ WKDW DOO >KLV@

EHORQJLQJV ZHUH PLVVLQJ´ DQG SODLQWLII .D\D\D DGGHG WKDW GHIHQGDQWV ³WRUH XS WKH FDU´ /LNXWX

$II   .D\D\D $II  

        7KH &RXUW FRQFOXGHV WKDW GHIHQGDQWV¶ DFWV ZRXOG JLYH ULVH WR OLDELOLW\ IRU WKH WRUW RI FLYLO

FRQYHUVLRQ DQG GHIHQGDQWV PXVW EH KHOG OLDEOH IRU SODLQWLIIV¶ ORVV RI SURSHUW\ XQGHU WKH )6,$

%HFDXVH GHIHQGDQWV¶ DFWV ZRXOG JLYH ULVH WR OLDELOLW\ IRU EDWWHU\ ORVV RI FRQVRUWLXP DQG FLYLO



       3ODLQWLIIV¶ FDXVH RI DFWLRQ LV HQWLWOHG ³7UHVSDVVLQJ &RQYHUVLRQ DQG 7KHIW´ EXW LW DSSHDUV
WKDW WKH 'LVWULFW RI &ROXPELD UHFRJQL]HV ³FRQYHUVLRQ´ DV DQ LQGHSHQGHQW WRUW DQG VR WKH &RXUW QHHG
RQO\ DGGUHVV WKDW FDXVH RI DFWLRQ
                                                
FRQYHUVLRQ WKH &RXUW ZLOO JUDQW SODLQWLIIV¶ PRWLRQ IRU GHIDXOW MXGJPHQW DJDLQVW DOO VHYHQ

GHIHQGDQWV

,,,   7KH &RXUW ZLOO DZDUG SODLQWLIIV VRPH RI WKHLU UHTXHVWHG GDPDJHV

       3ODLQWLIIV VHHN D GHFODUDWRU\ MXGJPHQW DQG ³>F@RPSHQVDWRU\ GDPDJHV WR FRPSHQVDWH IRU WKH

DFWXDO KDUP LQIOLFWHG RQ SODLQWLIIV´ 3OV¶ $P 0RW DW  $OWKRXJK VHFWLRQ H JRYHUQLQJ

GHIDXOW MXGJPHQWV XQGHU )6,$ LV VLOHQW RQ GDPDJHV WKH '& &LUFXLW KDV KHOG WKDW ³D )6,$ GHIDXOW

ZLQQHU PXVW SURYH GDPDJHV µLQ WKH VDPH PDQQHU DQG WR WKH VDPH H[WHQW¶ DV DQ\ RWKHU GHIDXOW

ZLQQHU´ Hill  )G DW ± FLWDWLRQ RPLWWHG 7KLV PHDQV WKDW D ³SODLQWLII PD\ UHFRYHU

GDPDJHV IRU SDVW HFRQRPLF ORVVHV LI VXFK ORVVHV DUH µUHDVRQDEO\ SURYHG¶´ ZKLOH D SODLQWLII PD\

UHFRYHU IRU IXWXUH KDUP LI WKH SODLQWLII SURYHV ³WKDW WKH SURMHFWHG FRQVHTXHQFHV DUH µUHDVRQDEO\

FHUWDLQ¶ LH PRUH OLNHO\ WKDQ QRW WR RFFXU´ DQG FDQ SURYH ³WKH DPRXQW RI GDPDJHV E\ D

µUHDVRQDEOH HVWLPDWH¶´     Hill  )G DW  FLWLQJ 'DQ % 'REEV 'REEV /DZ RI

5HPHGLHV   DW ±   DW  G HG  DQG Story Parchment Co. v. Paterson

Parchment Paper Co.  86   

       7KH &RXUW PD\ UHO\ RQ DIILGDYLWV RU GRFXPHQWDU\ HYLGHQFH ³WR GHWHUPLQH WKH DSSURSULDWH

VXP IRU WKH GHIDXOW MXGJPHQW´ Int’l Painters & Allied Trades Indus. Pension Fund v. RW Amrine

Drywall Co.  ) 6XSS G   ''&  FLWLQJ United Artists Corp. v. Freeman 

)G   WK &LU  $QG LW ³KDV FRQVLGHUDEOH ODWLWXGH LQ GHWHUPLQLQJ WKH DPRXQW RI

GDPDJHV´ Boland v. Elite Terrazzo Flooring, Inc.  ) 6XSS G   ''&  FLWLQJ

Jones v. Winnepesaukee Realty  )G   VW &LU 



       3ODLQWLIIV DVN WKH &RXUW WR GHFODUH GHIHQGDQWV¶ DFWLRQV XQFRQVWLWXWLRQDO DQG LOOHJDO 6HFRQG
$P &RPSO  D *LYHQ WKH HQWU\ RI MXGJPHQW RQ WKH WRUW FODLPV WKH &RXUW ZLOO QRW UHDFK WKH
FRQVWLWXWLRQDO FODLPV SUHGLFDWHG RQ  86&   ZKLFK GR QRW DSSHDU WR IDOO FOHDUO\ ZLWKLQ
DQ\ RI WKH )6,$ H[FHSWLRQV DQG ZKLFK UHTXLUH D VWDWH DFWRU LQ DQ\ HYHQW See 6HFRQG $P
&RPSO  ± ±
                                                
       3ODLQWLIIV KDYH UHTXHVWHG WKH IROORZLQJ LQ GDPDJHV

            x    IRU SODLQWLII 0LDQJR¶V PHGLFDO H[SHQVHV

            x    LQ ORVV RI FRQVRUWLXP DQG SDLQ DQG VXIIHULQJ GDPDJHV IRU SODLQWLII

                0LDQJR

            x    LQ ORVV RI FRQVRUWLXP GDPDJHV IRU SODLQWLII 0 0LDQJR

            x    HDFK LQ SDLQ DQG VXIIHULQJ GDPDJHV IRU SODLQWLII .D\D\D DQG SODLQWLII

                /LNXWX DQG

            x     DQG  IRU VWROHQ SURSHUW\ IRU SODLQWLII 0LDQJR

                SODLQWLII .D\D\D DQG SODLQWLII /LNXWX UHVSHFWLYHO\

See 3OV¶ $P 0RW DW  ±

       $       (FRQRPLF 'DPDJHV

       ³8QGHU )6,$ LQMXUHG YLFWLPV PD\ UHFRYHU HFRQRPLF GDPDJHV ZKLFK W\SLFDOO\ LQFOXGH ORVW

ZDJHV ERWK SDVW DQG IXWXUH EHQHILWV DQG UHWLUHPHQW SD\ DQG RWKHU RXWRISRFNHW H[SHQVHV´

Bluth v. Islamic Republic of Iran  ) 6XSS G   ''&  FLWLQJ Owens v. Republic

of Sudan  )6XSSG   ''&  +HUH SODLQWLII 0LDQJR UHTXHVWV  IRU

KLV PHGLFDO ELOOV DQG H[SHQVHV 3OV¶ $P 0RW DW 

       0LDQJR DVVHUWV WKDW KH XQGHUZHQW VLJQLILFDQW PHGLFDO WUHDWPHQW IROORZLQJ KLV DWWDFN

LQFOXGLQJ WUHDWPHQW WR UHOLHYH WKH SDLQ FDXVHG E\ D FHUYLFDO VSUDLQ SK\VLFDO WKHUDS\ IRU KLV EDFN




       ,Q WKHLU FRPSODLQW SODLQWLIIV DOVR VRXJKW ³>F@RQVHTXHQWLDO GDPDJHV IRU WKH QDWXUDO
FRQVHTXHQWLDO GDPDJHV IORZLQJ IURP WKH KDUP >S@XQLWLYH GDPDJHV >Q@RPLQDO GDPDJHV >DQG@
DZDUG RI UHDVRQDEOH DWWRUQH\ IHHV DQG OLWLJDWLRQ FRVW´ 6HFRQG $P &RPSO   see also 3OV¶
$P 0RW DW  +RZHYHU D IRUHLJQ VWDWH FDQQRW EH OLDEOH IRU SXQLWLYH GDPDJHV XQGHU WKH )6,$
See  86&   $QG LQ DQ\ HYHQW SODLQWLIIV¶ PRWLRQ RQO\ DGGUHVVHV WZR IRUPV RI UHOLHI
GHFODUDWRU\ MXGJPHQW DQG FRPSHQVDWRU\ GDPDJHV 7KHUHIRUH WKH &RXUW ZLOO QRW FRQVLGHU DQ DZDUG
RI DGGLWLRQDO GDPDJHV EH\RQG WKRVH DW WKLV WLPH


                                                 
DQG QHFN DQG GHQWDO ZRUN WR UHSDLU WKH GDPDJH WR KLV WHHWK 0LDQJR $II   +H KDV

VXEVWDQWLDWHG WKHVH DVVHUWLRQV E\ VXEPLWWLQJ PHGLFDO UHFRUGV IURP 3DWLHQW )LUVW %DOWLPRUH %DFN

DQG 3DLQ &HQWHU *RRG 6DPDULWDQ +RVSLWDO DQG KLV GHQWLVW 'U 0LWFKHUOLQJ See $WW % & ' DQG

( WR 0LDQJR $II >'NW  @

        0LDQJR DOVR SURYLGHG WKH &RXUW ZLWK D OLVW RI ³0HGLFDO ([SHQVH 5HFRUGV´ ZKLFK GHWDLOV

WKH DPRXQW RI HDFK PHGLFDO ELOO KH KDV UHFHLYHG VLQFH WKH LQFLGHQW See ([  WR 3OV¶ $P 0RW

>'NW  @ ³0HGLFDO ([SHQVH /LVW´ 7KH OLVW LV D VRPHZKDW VORSS\ DWWHPSW WR FDOFXODWH KLV

WRWDO PHGLFDO H[SHQVHV DQG LW FRQWDLQV QXPHURXV HUURUV WKDW DULVH IURP WKH GRXEOH FRXQWLQJ RI

YDULRXV ELOOV

        )RU H[DPSOH 0LDQJR ZDV WUHDWHG E\ 'U 0LWFKHUOLQJ ULJKW DIWHU WKH LQFLGHQW LQ RUGHU WR

UHSDLU WKH GDPDJH WR KLV WHHWK DQG PRXWK $FFRUGLQJ WR WKH ELOO IURP 'U 0LWFKHUOLQJ¶V RIILFH GDWHG

6HSWHPEHU   DV ZHOO DV WKH 6WDWHPHQW RI %HQHILWV IURP SODLQWLII¶V LQVXUDQFH FRPSDQ\ GDWHG

6HSWHPEHU   WKH WRWDO FRVW RI 0LDQJR¶V GHQWLVWU\ ZRUN ZDV  See 'RFV  DQG  WR

0HGLFDO ([SHQVH /LVW 2YHU WKH QH[W VHYHUDO PRQWKV 0LDQJR UHFHLYHG PXOWLSOH VWDWHPHQWV

UHIOHFWLQJ DQ RXWVWDQGLQJ EDODQFH GXH WR 'U 0LWFKHUOLQJ VRPH RI ZKLFK LQFOXGHG ODWH VHUYLFH

FKDUJHV See 'RFV  ± ± WR 0HGLFDO ([SHQVH /LVW ,QVWHDG RI DGGLQJ WKH VHUYLFH FKDUJHV

WR WKH RULJLQDO EDODQFH SODLQWLII LQFOXGHV HDFK VWDWHPHQW EDODQFH RQ WKH 0HGLFDO ([SHQVH /LVW DQG

KH DGGV WKHP WRJHWKHU WR UHTXHVW D WRWDO RI DSSUR[LPDWHO\  IRU ³RXWRISRFNHW´ H[SHQVHV

RZHG WR 'U 0LWFKHUOLQJ 7KLV PXVW EH UHGXFHG WR UHIOHFW WKH DFWXDO SULFH RI WKH GHQWDO FDUH




        6RPH RI WKH GRFXPHQWV SODLQWLII SURYLGHV FRQVLVW RI DFWLRQV WR FROOHFW SUHYLRXV EDODQFHV
IURP ELOOV DOUHDG\ DFFRXQWHG IRU RQ WKH OLVW See 'RFV  DQG  WR 0HGLFDO ([SHQVH /LVW $QG
VRPH RI WKH H[SHQVHV RQ WKH OLVW DUH LQDFFXUDWH )RU H[DPSOH SODLQWLII 0LDQJR UHSRUWHG WKH ZURQJ
DPRXQW IRU WKH ELOO IURP 4XHVW 'LDJQRVWLFV LQ 'RFXPHQW  See 'RF  WR 0HGLFDO ([SHQVH /LVW
OLVWLQJ WKH DPRXQW DV  ZKHQ WKH ELOO ZDV IRU 


                                                
       0LDQJR LV HQWLWOHG WR UHFRYHU WKH FRVW RI KLV GHQWLVWU\ ZRUN DQG WKH &RXUW LV LQFOLQHG WR

DZDUG KLP WKH  LQ DGGLWLRQDO FKDUJHV KH LQFXUUHG LQ ODWH IHHV DQG VHUYLFH FKDUJHV VLQFH KH

VKRXOG QRW EH SHQDOL]HG IRU KLV LQDELOLW\ WR SD\ IRU FRVWO\ LQMXULHV FDXVHG E\ GHIHQGDQWV

$GGLWLRQDOO\ SODLQWLII UHFHLYHG ODE ZRUN DW 'U 0LWFKHUOLQJ¶V UHTXHVW ELOOHG E\ 4XHVW 'LDJQRVWLFV

IRU  DQG KH DSSHDUV WR KDYH UHFHLYHG GHQWDO FDUH DW WKH 8QLYHUVLW\ RI 0DU\ODQG 6FKRRO RI

'HQWLVWU\ DW D FRVW RI  See 'RFV  DQG  WR 0HGLFDO ([SHQVH /LVW 6R WKH &RXUW ZLOO

DZDUG SODLQWLII 0LDQJR D WRWDO RI  IRU WKH FRVWV LQFXUUHG IRU GHQWDO FDUH

       :LWK UHJDUG WR WKH RWKHU LQMXULHV 0LDQJR VXIIHUHG SODLQWLII DYHUUHG WKDW KH ³ZHQW WR 3DWLHQW

)LUVW ZKHUH >KH@ ZDV HYDOXDWHG GLDJQRVH>G@ ZLWK >D@ &HUYLFDO 6SUDLQ DQG DQ [UD\ RI >KLV@ &HUYLFDO

VSLQH >ZDV@ GRQH´ 0LDQJR $II   3ODLQWLII LQFOXGHV WZR HQWULHV IURP 3DWLHQW )LUVW RQ KLV

0HGLFDO ([SHQVH /LVW EXW EHFDXVH KH FRXQWHG WKH FRVW RI KLV SUHVFULSWLRQV  WZLFH KLV UHTXHVW

IRU GDPDJHV LV WRR KLJK %DVHG RQ WKH &RXUW¶V UHYLHZ RI WKH 3DWLHQW )LUVW ELOO SODLQWLII¶V RXWRI

SRFNHW H[SHQVH IRU KLV WUHDWPHQW ZDV  See 'RFV  DQG  WR 0HGLFDO ([SHQVH /LVW

       3ODLQWLII DOVR ZHQW WR *RRG 6DPDULWDQ +RVSLWDO ZKHUH KH ZDV WUHDWHG LQ WKH (PHUJHQF\

5RRP RQ $XJXVW   DQG ZKHUH KH ODWHU UHWXUQHG IRU SK\VLFDO WKHUDS\ 0LDQJR $II   +H

SURYLGHV ELOOV IURP 0HG6WDU +HDOWK DQG $NURQ %LOOLQJ &HQWHU IRU  DQG 

UHVSHFWLYHO\ IRU VHUYLFHV UHFHLYHG GXULQJ WKH HPHUJHQF\ URRP YLVLW see 'RFV  DQG  WR 0HGLFDO

([SHQVH /LVW DV ZHOO DV ELOOV IRU  DQG  IURP 0HG6WDU +HDOWK IRU SK\VLFDO WKHUDS\

DQG RIILFH YLVLWV See 'RFV  DQG  WR 0HGLFDO ([SHQVH /LVW )XUWKHU SODLQWLII XQGHUZHQW

SK\VLFDO WKHUDS\ DW %DOWLPRUH %DFN DQG 3DLQ &HQWHU DQG VXEPLWWHG ELOOV ZLWK DQ RXWVWDQGLQJ

EDODQFH RI  See 'RF  WR 0HGLFDO ([SHQVH /LVW

       %DVHG RQ WKH HYLGHQFH SUHVHQWHG WKH &RXUW ZLOO DZDUG SODLQWLII 0LDQJR D WRWDO RI 

IRU KLV PHGLFDO DQG GHQWDO H[SHQVHV



                                                
       %        3DLQ DQG 6XIIHULQJ 'DPDJHV

       ,Q DQ DFWLRQ IRU SHUVRQDO LQMXU\ D SODLQWLII LV HQWLWOHG WR UHFRYHU FRPSHQVDWLRQ ³IRU WKH ORVV

DQG GDPDJH FDXVHG WR KLP´ E\ GHIHQGDQWV LQFOXGLQJ ³QRW RQO\ H[SHQVHV LQFXUUHG IRU PHGLFDO

DWWHQGDQFH >EXW@ D UHDVRQDEOH VXP IRU KLV RU KHU SDLQ DQG VXIIHULQJ´ Vicksburg & M.R. Co. v.

Putnam  86    &RXUWV GHWHUPLQH WKH DPRXQW RI SDLQ DQG VXIIHULQJ GDPDJHV

E\ FRQVLGHULQJ YDULRXV IDFWRUV LQFOXGLQJ ³WKH VHYHULW\ RI WKH SDLQ LPPHGLDWHO\ IROORZLQJ WKH LQMXU\

WKH OHQJWK RI KRVSLWDOL]DWLRQ DQG WKH H[WHQW RI LPSDLUPHQW WKDW ZLOO UHPDLQ ZLWK WKH YLFWLP IRU WKH

UHVW RI KLV RU KHU OLIH´ Owens v. Republic of Sudan  ) 6XSS G   ''& 

TXRWLQJ O’Brien v. Islamic Republic of Iran  ) 6XSS G   ''& 

       7KHUH LV D GHDUWK RI FDVH ODZ RQ WKH DSSURSULDWH DPRXQW RI GDPDJHV WR DZDUG XQGHU WKH

)6,$ IRU SDLQ DQG VXIIHULQJ XQGHU WKH WRUWLRXV DFW RU RPLVVLRQ H[FHSWLRQ &RXUWV LQ WKLV GLVWULFW

KDYH GHYHORSHG D JHQHUDO IUDPHZRUN IRU DVVHVVLQJ SDLQ DQG VXIIHULQJ DZDUGV IRU YLFWLPV RI WHUURULVW

DWWDFNV XQGHU WKH VWDWHVSRQVRUHG WHUURULVP H[FHSWLRQ DQG W\SLFDOO\ SODLQWLIIV ZKR VXIIHU PLQRU

LQMXULHV RU HPRWLRQDO LQMXULHV RQO\ PD\ UHFHLYH FORVH WR  PLOOLRQ ZKLOH WKRVH ZKR VXIIHU PRUH

VHULRXV LQMXULHV FDQ UHFHLYH RYHU  PLOOLRQ Owens  ) 6XSS G DW  8QGHU WKRVH

FLUFXPVWDQFHV SODLQWLIIV¶ PRUH PRGHVW GHPDQGV DUH ODUJHO\ UHDVRQDEOH +RZHYHU IRU WKH UHDVRQV

VHW IRUWK EHORZ LW ZLOO DZDUG HDFK SODLQWLII RQO\ VRPH RI KLV RU KHU UHTXHVWHG GDPDJHV

                  3ODLQWLIIV 0LDQJR DQG 0LFKHOOH 0LDQJR

       3ODLQWLII 0LDQJR DQG KLV ZLIH PDLQWDLQ WKDW WKH\ DUH HQWLWOHG WR SDLQ DQG VXIIHULQJ GDPDJHV

DV ZHOO DV ORVV RI FRQVRUWLXP GDPDJHV 3OV¶ $P 0RW DW  6SHFLILFDOO\ SODLQWLII 0LDQJR

UHTXHVWV GDPDJHV RI  DQG SODLQWLII 0 0LDQJR UHTXHVWV GDPDJHV RI  Id.

       7R VXSSRUW WKHLU UHTXHVW IRU GDPDJHV HDFK SODLQWLII SURYLGHG WKH &RXUW ZLWK DQ DIILGDYLW




                                                 
0LDQJR DYHUUHG WKDW KH ³VXIIHUHG LPPHQVH DQ[LHW\ DQG HPRWLRQDO GLVWUHVV EHFDXVH RI WKH

>G@HIHQGDQWV¶ DFWLRQV´ DQG WKDW KH IHOW QRW RQO\ ³GHSUHVVHG DQ[LRXV DQG VWUHVVHG RYHU WKH

LQFLGHQW´ EXW DOVR HPEDUUDVVHG DERXW KRZ KH ZDV DWWDFNHG 0LDQJR $II   )XUWKHU KH ³GLG

QRW ZDQW WR VRFLDOL]H DQG ZDV ZLWKGUDZQ IURP >KLV@ FKLOGUHQ DQG ZLIH´ DQG KH OLYHG LQ IHDU WKDW

WKH .DELOD UHJLPH ZRXOG UHWDOLDWH DJDLQVW KLP DQG KDUP KLV IDPLO\ Id. $V D UHVXOW KH KDV KDG

LQGLJHVWLRQ KHDGDFKHV PLJUDLQHV ORZ HQHUJ\ DQG WURXEOH VOHHSLQJ Id. +LV ZLIH 0LFKHOOH

0LDQJR VWDWHG WKDW DV D UHVXOW RI WKH DWWDFN WKHLU PDUULDJH KDV VXIIHUHG 0 0LDQJR $II   6KH

DYHUV WKDW 0LDQJR KDV EHHQ XQDEOH WR IXOILOO KLV UROH DV D KXVEDQG DQG IDWKHU DQG WKDW WKHLU VH[XDO

UHODWLRQVKLS ZDV LPSDLUHG Id.

       $V GLVFXVVHG DERYH SODLQWLIIV¶ ORVV RI FRQVRUWLXP FODLP LV JRYHUQHG E\ 0DU\ODQG ODZ

ZKLOH 0LDQJR¶V EDWWHU\ FODLP LV JRYHUQHG E\ 'LVWULFW RI &ROXPELD ODZ 'DPDJHV DZDUGHG IURP

DQ DFWLRQ IRU ORVV RI FRQVRUWLXP DUH GHILQHG DV ³QRQHFRQRPLF GDPDJHV´ Oaks  $G DW 

see also 0' &RGH $QQ &WV 	 -XG 3URF  DL DQG 0DU\ODQG FDSV QRQHFRQRPLF

GDPDJHV DZDUGV DW  0' &RGH $QQ &WV 	 -XG 3URF  E %HFDXVH D

ORVV RI FRQVRUWLXP FODLP LV D GHULYDWLYH FDXVH RI DFWLRQ DQG EHFDXVH SODLQWLIIV PXVW EULQJ D MRLQW

FODLP WR DYRLG GXSOLFDWLYH GDPDJHV DZDUGV ³D VLQJOH FDS IRU QRQHFRQRPLF GDPDJHV DSSOLHV WR WKH

ZKROH DFWLRQ´ Oaks  $G DW  see also Deems  $G DW  7KHUHIRUH LI WKH &RXUW

GHFLGHV WR DZDUG WKH WZR SODLQWLIIV GDPDJHV IRU WKHLU ORVV RI FRQVRUWLXP FODLP ZKLFK LV GHULYDWLYH

RI SODLQWLII 0LDQJR¶V EDWWHU\ FODLP WKHLU WRWDO DPRXQW RI QRQHFRQRPLF GDPDJHV PXVW EH FDSSHG

DW 




      ³µ1RQHFRQRPLF GDPDJHV¶ PHDQV µ>L@Q DQ DFWLRQ IRU SHUVRQDO LQMXU\ SDLQ VXIIHULQJ
LQFRQYHQLHQFH SK\VLFDO LPSDLUPHQW GLVILJXUHPHQW ORVV RI FRQVRUWLXP RU RWKHU QRQSHFXQLDU\
LQMXU\¶´ 0' &RGH $QQ &WV 	 -XG 3URF  DL


                                                
       /RRNLQJ DW WKH HQWLUH VHW RI IDFWV DQG FLUFXPVWDQFHV KHUH LQFOXGLQJ WKH GLVSURSRUWLRQDWH

UHODWLRQVKLS EHWZHHQ WKH ODUJH VXP VRXJKW IRU SDLQ DQG VXIIHULQJ DQG WKH DPRXQW RI WKH DFWXDO

PHGLFDO H[SHQGLWXUHV WKH ODFN RI DQ\ PHGLFDO HYLGHQFH WR VXSSRUW 0LDQJR¶V FODLPV RI RQJRLQJ

SK\VLFDO PDQLIHVWDWLRQV RI DQ[LHW\ DQG WKH IDFW WKDW SODLQWLIIV¶ ORVV RI FRQVRUWLXP FODLP LV VXEMHFW

WR D FDS XQGHU 0DU\ODQG ODZ WKH &RXUW FRQFOXGHV WKDW DQ DZDUG RI  LQ WRWDO QRQ

HFRQRPLF GDPDJHV LV VXIILFLHQW

       7KHUHIRUH WKH &RXUW ZLOO DZDUG SODLQWLII 0LDQJR D WRWDO RI  LQ GDPDJHV ZKLFK

DFFRUGLQJ WR 0DU\ODQG ODZ ZLOO DOVR VHUYH WR FRPSHQVDWH 0 0LDQJR See Oaks  $G DW 

³6LQFH DQ DZDUG IRU µORVV RI FRQVRUWLXP¶ SUHVXSSRVHV WKH H[LVWHQFH RI DQ LQWDFW PDULWDO

UHODWLRQVKLS WKDW FDQ EH GDPDJHG ZH EHOLHYH WKDW FRXSOHV LQ WKLV VLWXDWLRQ VKRXOG EH DEOH WR DQG

UHVSRQVLEOH IRU GHFLGLQJ KRZ WR DOORFDWH WKH PRQH\ WKH\ DUH DZDUGHG    ´

                 3ODLQWLIIV .D\D\D DQG /LNXWX

       3ODLQWLIIV .D\D\D DQG /LNXWX HDFK UHTXHVW SDLQ DQG VXIIHULQJ GDPDJHV LQ WKH DPRXQW RI

 HDFK DQG WKH\ SURYLGH DIILGDYLWV LQ VXSSRUW RI WKHLU UHTXHVWV

       3ODLQWLII .D\D\D DYHUUHG WKDW KH OLYHV LQ IHDU RI KLV DQG KLV IDPLO\¶V VDIHW\ DQG WKDW KH KDV

IHOW ³WUHPHQGRXVO\ HPEDUUDVVHG DQG KXPLOLDWHG´ E\ ZKDW KDSSHQHG WR KLP DV ZHOO DV ³GHSUHVVHG

DQ[LRXV DQG VWUHVVHG´ .D\D\D $II   +H ³ORVW LQWHUHVW LQ OHLVXUH DFWLYLWLHV´ KDV WURXEOH

VOHHSLQJ ORVW KLV DSSHWLWH DQG VXIIHUV IURP LQGLJHVWLRQ ZKHQ KH FDQ HDW Id. 3ODLQWLII /LNXWX

H[SUHVVHG DOPRVW LGHQWLFDO VHQWLPHQWV LQ KLV DIILGDYLW see /LNXWX $II   DQG KH DOVR KDV WKH

VXSSRUW RI KLV FRXVLQ 5XGG\ %DQX 6DEXD ZKR DYHUUHG WKDW /LNXWX ZDV ³VDG QHUYRXV DQG IHDUIXO´

DIWHU WKH LQFLGHQW DQG QRZ H[SHULHQFHV DQ[LHW\ LQ KLV SURIHVVLRQ DV D SKRWRJUDSKHU´ ([  WR 3OV¶

$P 0RW >'NW  @ ³6DEXD $II´ $OWKRXJK SODLQWLIIV ZHUH LQYROYHG LQ WKH SURWHVW WKH\

KDYH QRW SURYLGHG WKH &RXUW ZLWK HYLGHQFH RI DQ\ SK\VLFDO LQMXULHV UHVXOWLQJ IURP WKH DWWDFN RU



                                                 
DQ\ PHGLFDO UHFRUGV PHPRULDOL]LQJ WKH V\PSWRPV RI RQJRLQJ VWUHVV %DVHG RQ DOO RI WKH HYLGHQFH

VXEPLWWHG WKH &RXUW ZLOO DZDUG HDFK RI WKHP  LQ GDPDJHV IRU SDLQ DQG VXIIHULQJ

       &      'DPDJHV IRU 6WROHQ 3URSHUW\

       3ODLQWLIIV 0LDQJR .D\D\D DQG /LNXWX DOVR UHTXHVW GDPDJHV IRU WKH SURSHUW\ WKDW

GHIHQGDQWV VWROH IURP 0LDQJR¶V SDUNHG FDU RXWVLGH RI WKH KRWHO RQ WKH GD\ RI WKH LQFLGHQW 3OV¶

$P 0RW DW  7KH XVXDO ³PHDVXUH RI GDPDJHV IRU FRQYHUVLRQ RI SURSHUW\ LV WKH µIDLU PDUNHW

YDOXH RI WKH SURSHUW\ DW WKH WLPH RI WKH FRQYHUVLRQ¶´ Trs. of Univ. of D.C. v. Vossoughi  $G

  '&  TXRWLQJ Maalouf v. Butt  $G   '&  ³:KHUH WKH ORVW

SURSHUW\    LV UHSODFHDEOH LW LV DSSURSULDWH WR PHDVXUH GDPDJHV IRU LWV ORVV E\ WKH FRVW RI

UHSODFHPHQW´ Id. DW  FLWLQJ 5HVWDWHPHQW 6HFRQG 7RUWV   FPW H

       $OO WKUHH SODLQWLIIV KDYH SURYLGHG UHDVRQDEOH HVWLPDWHV RI WKH YDOXH RI HDFK LWHP WKDW ZDV

VWROHQ See Hill  )G DW  3ODLQWLII 0LDQJR UHTXHVWV D WRWDO RI  IRU D 'HOO ODSWRS

FRPSXWHU YDOXHG DW  D *RRJOH *ODVV YDOXHG DW  WZR 3DQDVRQLF FDPHUDV YDOXHG

DW  HDFK RQH 6RQ\ FDPHUD YDOXHG DW  DQG D  JLJDE\WH PHPRU\ FDUG VWROHQ IURP

D VHFRQG FDPHUD YDOXHG DW  0LDQJR $II   3ODLQWLII .D\D\D UHTXHVWV  IRU ³D

&DQRQ 7L FDPHUD ZLWK D YDOXH RI DERXW ´ .D\D\D $II   $QG SODLQWLII /LNXWX UHTXHVWV

 IRU KLV VWROHQ ZDOOHW ZKLFK FRQWDLQHG  RI KLV RZQ FDVK DQG  LQ FDVK WKDW

KH KDG FROOHFWHG IURP KLV FRWHQDQWV WR SD\ UHQW WZR  JLJDE\WH PHPRU\ FDUGV YDOXHG DW 

WRWDO DQG WZR &DQRQ FDPHUD OHQVHV YDOXHG DW  HDFK /LNXWX $II   7KHUHIRUH WKH




       $OWKRXJK SODLQWLII /LNXWX RQO\ UHTXHVWV  IRU KLV VWROHQ EHORQJLQJV WKH &RXUW QRWHV
WKDW WKH WRWDO IRU DOO RI WKH LWHPV HTXDOV  See 3OV¶ $P 0RW DW  /LNXWX $II   ,W
LV XQFOHDU WR WKH &RXUW LI WKHUH LV DQ HUURU LQ WKH PRWLRQ RU WKH DIILGDYLW 6LQFH DQ DIILGDYLW LV
SODLQWLII¶V VZRUQ WHVWLPRQ\ WKH &RXUW ZLOO DZDUG SODLQWLII /LNXWX WKH DPRXQW KH VZHDUV WR KDYH
ORVW LQ KLV DIILGDYLW
                                                 
&RXUW ZLOO DZDUG SODLQWLII 0LDQJR  SODLQWLII .D\D\D  DQG SODLQWLII /LNXWX

 IRU WKHLU VWROHQ SURSHUW\

                                         &21&/86,21

       )RU WKH IRUHJRLQJ UHDVRQV WKH &RXUW ZLOO JUDQW SODLQWLIIV¶ PRWLRQV IRU GHIDXOW MXGJPHQW

DJDLQVW DOO VHYHQ GHIHQGDQWV LQ WKLV PDWWHU

       7KH &RXUW ZLOO DZDUG SODLQWLII 0LDQJR  LQ GDPDJHV SODLQWLII .D\D\D

 DQG SODLQWLII /LNXWX 

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH
'$7( -DQXDU\